Case 4:18-cv-00442-ALM-CMC Document 110-8 Filed 03/10/20 Page 1 of 3 PageID #: 5567




                              Exhibit 8
3/10/2020
      Case                                    Yahoo Filed
             4:18-cv-00442-ALM-CMC Document 110-8   Mail - RE: Re:
                                                            03/10/20 Page 2 of 3 PageID #: 5568


    RE: Re:

    From: Prather, Laura (laura.prather@haynesboone.com)

    To:      tyclevenger@yahoo.com

    Cc:      bodneyd@ballardspahr.com; stevenbiss@earthlink.net
    Date: Friday, February 14, 2020, 12:01 PM CST



    Hi Ty,



    I am out of town until Tuesday but cannot properly evaluate your request without knowing what you plan to amend.
    Please send us a draft of the amended Complaint so that we can do so.



    With regard to the service of the Rule 11 Motion, it was served pursuant to Rule 5 on January 23rd. Under Rule 5,
    service is effective when sent. The 21-day cure period expired yesterday. As a professional courtesy, however, we will
    withdraw the motion filed this morning and review any draft of the amended Complaint you get us today or over the
    weekend.




    Laura Lee Prather, Appellate Law Board Certified
    Partner
    (t) +1 512.867.8476


    Licensed in Texas, California, New York, and D.C.



     From: Ty Clevenger <tyclevenger@yahoo.com>
     Sent: Friday, February 14, 2020 9:08 AM
     To: Prather, Laura <Laura.Prather@haynesboone.com>
     Cc: David Bodney (PHX) <bodneyd@ballardspahr.com>; Steven S. Biss <stevenbiss@earthlink.net>
     Subject: Re:




      EXTERNAL: Sent from outside haynesboone



     Rule 11 grants 21 days from the time a draft motion was served. Steve was served on January
     24, 2020, and that means our response is not due until today. Please advise on why the motion
     already has been filed.




     On Friday, February 14, 2020, 08:14:14 AM EST, Prather, Laura <laura.prather@haynesboone.com> wrote:



                                                                                                                             1/2
3/10/2020
      Case                                    Yahoo Filed
             4:18-cv-00442-ALM-CMC Document 110-8   Mail - RE: Re:
                                                            03/10/20 Page 3 of 3 PageID #: 5569



     Per your request.



     Typos courtesy of iPhone




     Begin forwarded message:


      From: "Prather, Laura" <Laura.Prather@haynesboone.com>
      Date: February 13, 2020 at 7:03:49 PM CST
      To: "Steven S. Biss" <stevenbiss@earthlink.net>
      Cc: "David J. Bodney (bodneyd@ballardspahr.com)" <bodneyd@ballardspahr.com>




      Hi Steve,



      Please see attached and let us know whether you consent or oppose.



      Thanks,

      Laura




     CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
     may be privileged and should be read or retained only by the intended
     recipient. If you have received this transmission in error, please
     immediately notify the sender and delete it from your system.



    CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
    may be privileged and should be read or retained only by the intended
    recipient. If you have received this transmission in error, please
    immediately notify the sender and delete it from your system.




                                                                                                  2/2
